DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  Line 1,Claim 9 “body comprised or” should read –body comprised of—and Claim 19, line 2, “indica” should read –indicia--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasbohm (U.S. Patent No. 5695088).
Regarding Claim 1, Kasbohm discloses a garbage bag retention device comprising; a body having an outer portion 16 (figure 4), an inner portion 14 (Figure 1) and a top portion (upper portion, figure 1), wherein the top portion connects the outer portion to the inner portion (Figure 1); and a tab 20 (Figure 1) connected to the inner portion and extending outward and away from the inner portion (Figure 1), wherein the tab comprises a central opening (middle of 24 opening, figure 1).
Regarding Claim 2, Kasbohm discloses the tab comprises a plurality of slits 24 (figure 1).
Regarding Claim 3, Kasbohm discloses the plurality of slits extend outwardly from the central opening (figure 1).
Regarding Claim 4, Kasbohm discloses the plurality of slits extend radially outward from the central opening (figure 1).
Regarding Claim 5, Kasbohm discloses the plurality of slits are flexible and deformable (column 2, lines 51-52).
Regarding Claim 7, Kasbohm discloses the tab extends outwardly from a sidewall of a garbage can or waste receptacle in a range of between 0 degrees and 180 degrees (Figure 1).
Regarding Claim 9, Kasbohm discloses the body is comprised or a semi-rigid or flexible material (Column 2, lines 43-54).
Regarding Claim 10, Kasbohm discloses the body comprises a fastener for holding the body to a sidewall of a garbage can 30 (Figure 4 and 6).
Regarding Claim 11, Kasbohm discloses the fastener is selected from a group consisting of a peelable adhesive layer 30 (Figure 4), a hook and loop fastening assembly, a magnet, a suction cup or a combination thereof.
Regarding Claim 20, Kasbohm discloses a garbage bag retention system comprising: a garbage can 34 (Figure 6) comprising a sidewall (Figure 6) and a rim (Figure 6); a garbage bag 38 (Figure 7); and at least one clip comprising: an outer wall 16 (Figure 4); an inner wall 14 (Figure 1); a top portion (upper portion figure 1); a tab 20 (Figure 1) extending outwardly from the sidewall of the garbage can (Figure 6), wherein the tab comprises a central opening (middle of 24, figure 1) and a plurality of slits 424 (Figure 1) extending radially outwardly from the central opening, and further wherein a portion of the garbage bag is positioned in the central opening (Figure 7).
Claim(s) 1, 6-8, 12-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter-Mann (U.S. Patent No. 5314151).
Regarding Claim 1, Carter-Mann discloses a garbage bag retention device comprising; a body having an outer portion 14 (figure 3), an inner portion 16 (figure 3) and a top portion 12 (Figure 3), wherein the top portion connects the outer portion to the inner portion (Figure 3); and a tab 20/22 (figure 3) connected to the inner portion and extending outward and away from the inner portion, wherein the tab comprises a central opening (opening between 20/22, figure 3).
Regarding Claim 6, Carter-Mann discloses the top portion is comprised of a rounded or bulbous area for fitting around a rim of a garbage can (Figure 3).
Regarding Claim 7, Carter-Mann discloses the tab extends outwardly from a sidewall of a garbage can or waste receptacle in a range of between 0 degrees and 180 degrees (Figure 3).
Regarding Claim 8, Carter-Mann discloses the tab extends outwardly from the sidewall of the garbage can or waste receptacle in a range of between 10 degrees and 45 degrees (Figure 3).
Regarding Claim 12, Carter-Mann discloses a garbage bag retention device comprising: an outer wall 16 (Figure 3) positioned over an outer surface of a sidewall of a garbage can (Figure 3); an inner portion 14 (Figure 3) adjacent an inner area of the sidewall of the garbage can (Figure 3); a top portion connecting the outer wall and the inner portion 12 (Figure 3), wherein the top portion comprises a bulbous shape disposed over a rim of the garbage can (Figure 3); and a tab 20/22 (Figure 3) having a central opening (figure 3, opening between 20/22).
Regarding Claim 13, Carter-Mann discloses the tab is provided at an angle in a range between 0 degrees and 180 degrees from the sidewall of the garbage can (figure 3).
Regarding Claim 14, Carter-Mann discloses the tab is provided at an angle in a range between 10 degrees and 45 degrees from the sidewall of the garbage can (Figure 3).
Regarding Claim 18, Carter-Mann discloses a plurality of clips that are positioned around the rim of the garbage can (Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter-Mann (U.S. Patent No. 5314151) in view of Kasbohm (U.S. Patent No. 5695088).
Regarding Claims 15-17, Carter-Mann teaches all the limitations substantially as claimed except for the tab comprises a plurality of slits; the plurality of slits extend radially outward from the central opening and the plurality of slits are flexible and deformable.  However, Kasbohm teaches the tab comprises a plurality of slits 24 (figure 1); the plurality of slits extend radially outward from the central opening (figure 1)and the plurality of slits are flexible and deformable (Column 2, lines 51-52).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carter-Mann to include a plurality of slits, as taught by Kasbohm, in order to allow for gripping of bags with or without handles.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter-Mann (U.S. Patent No. 5314151) in view of Lichter (U.S. Patent No. 4020532).
Regarding Claim 19, Carter-Mann teaches all the limitations substantially as claimed except for at least one of an indicia or a chart on one of the outer wall or the inner portion of the clip.  However, Lichter teaches indicia (Column 1, line 55).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carter-Mann to include indicia, as taught by Lichter, in order to allow for advertising or instruction to be displayed on the clip.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733